DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10, 13-15, and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moszner et al. (WO 2016/005540), wherein US Serial No. 2017/0156993 is used as the English equivalent for citation purposes.
Regarding claims 1-4, 20, 22, 24, and 26; Moszner et al. teaches a radically polymerizable material comprising [0077-0086] particularly preferably (a) 10 to 60 wt.-% multifunctional (meth) acrylate(s), particularly suitable monomers include bisphenol A di(meth)acrylate and bis-GMA (addition product of (meth)acrylic acid and bisphenol A diglycidyl ether; instant (b)) [0060]; (b) 0.1 to 3.0 wt.-% initiator(s), including mixtures of the different photoinitiators used, such as e.g. bis(4-methoxybenzoyl)diethylgermanium combined with camphorquinone and 4-dimethylaminobenzoic acid ethyl ester (instant (c)) [0062]; (c) 1.0 to 40 wt.-% of at least one compound of general formula I, preferably 2-(methylsulfonylmethyl)-acrylic acid ethyl ester (instant (a), claims 2-4) [Ex13]; (d) 0 to 30 wt.-% monofunctional (meth) acrylate(s); (e) 5 to 40 wt.-% difunctional thermo- and/or photolabile (meth) acrylate(s); (f) 0 to 60 wt.-% filler(s), particularly suitable fillers 2 and ZrO2 (instant claim 10) [0064]; (g) 5 to 30 wt.-% expanding additive(s) and/or radiation-to-heat converters; (h) 1 to 50 wt.-% solvent(s), and (i) 0.5 to 3 wt.-% other additive(s) [0077-0086].  
Moszner et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Moszner et al. does not specifically disclose an embodiment containing at least one transfer reagent, at least one multifunctional (meth)acrylate, a mixture of at least one monomolecular and at least one bimolecular photoinitiator, and at least one filler.  However, before the effective filing date, a person of ordinary skill in the art would have found it obvious to prepare a radically polymerizable composition comprising at least one transfer reagent, at least one multifunctional (meth)acrylate, a mixture of at least one monomolecular and at least one bimolecular photoinitiator, and at least one filler, based on the invention of Moszner et al., and would have been motivated to do so since Moszner et al. suggests that the composition can at least one transfer reagent [Ex13], at least one multifunctional (meth)acrylate [0060], a mixture of at least one monomolecular and at least one bimolecular photoinitiator [0062], and at least one filler [0064].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 8 and 9; Moszner et al. teaches mixtures of photoinitiators can be used, e.g. bis(4-methoxybenzoyl)diethylgermanium combined with camphorquinone and 4-dimethylaminobenzoic acid ethyl ester [0063].  When faced with a mixture, one of ordinary skill in the art, before the effective filing date, would be motivated by common sense to select an equal parts ratio (i.e. 1:1:1; thus a 1:2 weight ratio of the monomolecular photoinitiator: bimolecular photoinitiators), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claims 13-14; “The Examiner notes that the transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "essentially consists of” will be construed as equivalent to “comprising.” See e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP §2111.03.
2 and ZrO2 [0064]; and (i) 0.5 to 3 wt.-% other additive(s) [0077-0086].  Moszner et al. teaches each component falling within the ranges as required by the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Regarding claim 15; the Examiner makes note that “for intraoral use..” is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure 
Regarding claim 19, 21, 23, 25, and 27; Moszner et al. teaches the additives can be one or more of stabilizers, dyes, fluoride-ion-releasing additives, optical brighteners, plasticizers or UV absorbers [0070].

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Applicants argue the presently claimed dental materials are not obvious from Moszner; Moszner discloses radically polymerizable dental materials with debonding-on-demand properties which comprise at least one thermo- and/or photolabile (meth)acrylate as an essential component [0074].  Applicants argue the examples of the instant application, in combination with the Rule 132 Declaration submitted by applicants, show that the composition of the present invention achieve unexpected better results (i.e. cure after a short exposure time and exhibit only a low shrinkage force, resulting in fillings without marginal gaps).  
Regarding arguments in view of the Rule 132 Declaration of unexpected results, Applicants appear to be showing that the composition of the instant application achieves unexpected better results 
Applicant’s arguments, in combination with the Rule 132 Declaration, are not persuasive in showing the alleged unexpected results.  Applicants have not provided sufficient data and/or results that the alleged unexpected results would occur over the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  The examiner notes that the claimed invention is still broad compared to the examples as disclosed in the instant specification.
Regarding arguments directed to the Declaration, while Applicants are arguing that the Moszner et al. fails to show quick cure and low shrinkage; the claims of the instant invention are directed to a radically polymerizable material, not to the method of curing said radically polymerizable material.  Since Applicants have failed to persuasively show unexpected results of the claimed invention, the declaration provided by Applicants is also not persuasive.
Regarding applicants’ arguments directed to “consisting essentially of…”; the Examiner notes that the transitional phrase "consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. See In re Herz, 537 F.2d PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP §2111.03.
As such, Moszner et al. is still relied upon for rendering obvious the basic claimed radically polymerizable material as required by the instant invention.

 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767